—Order, Supreme Court, New York County (Lewis Friedman, J.), entered February 11, 1996, which granted defendant’s motion to dismiss the complaint as time-barred, and order, same court and Justice, entered October 30, 1997, *18which denied plaintiffs motion to renew, unanimously affirmed, with costs.
In a case seeking to recover a finder’s commission and consulting fees on theories of breach of contract and quantum meruit, the IAS Court correctly found that for purposes of CPLR 202 such causes of action accrued outside of New York, based upon plaintiffs State of incorporation and the location of its principal office (see, Investigative Group v Brooke Group, 1997 US Dist LEXIS 18513, *8-9 [SD NY, Nov. 20, 1997, Haight, J.]; cf., Kidder, Peabody & Co. v McArtor, 223 AD2d 502). Plaintiffs motion to renew was properly denied on the ground that the alternative argument raised by plaintiff should have been raised on the initial motion (see, Foley v Roche, 68 AD2d 558, 568). We have considered plaintiffs other arguments and find them to be without merit. Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.